Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The terminal disclaimer filed on May 13, 2021 has been reviewed and is accepted/approved.

Allowable Subject Matter
Claims 1-26 are allowed.
Applicant’s amendments to the independent claims 1 and 8 to further include “wherein the adhering matter is removed from the surface of the structure without drilling, cutting, or welding the surface of the structure.” have overcome the prior art of record and update search.
Similarly, Applicant’s amendments to the independent claims 12 and 21 to further include “wherein the laser irradiation apparatus is configured to remove the adhering matter from the surface of the structure without drilling, cutting, or welding the surface of the structure.” have overcome the prior art of record and update search.
The combination of Fujinaga et al in view of Mienhardt is not sufficient to render the claims prima facie obvious.  Modifying the numerous features of Fujinaga unsuitable for performing weaving of the laser beam based on the disclosure of Mienhardt, particularly since any such modification would change the principle of operation of Fujinaga and would cause the laser robot apparatus of Fujinaga to be unsuitable as a claims 1-26 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761